Exhibit 10.1
THORATEC CORPORATION
AMENDED AND RESTATED 2006 INCENTIVE STOCK PLAN
Approved by the Shareholders on May 25, 2006
Amended and Restated by the Board on May 25, 2006 and April 7, 2008
Approved by the Shareholders on May 20, 2008
Amended and Restated by the Board on May 20, 2008
Termination Date: May 24, 2016
I. PURPOSES
     1.1 Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors, and Consultants of the Company and its
Affiliates.
     1.2 Available Stock Awards. The types of stock awards that may be granted
under this Plan shall be: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Restricted Stock Bonuses, (iv) Restricted Stock Purchase Rights,
(v) Stock Appreciation Rights, (vi) Phantom Stock Units, (vii) Restricted Stock
Units, (viii) Performance Share Bonuses, and (ix) Performance Share Units.
     1.3 General Purpose. The Company, by means of this new Plan, which will
serve as the successor to the Company’s 1997 Stock Option Plan (“1997 Plan”),
the Company’s 1996 Stock Option Plan (“1996 Plan”), and the Company’s
Nonemployee Directors Stock Option Plan (“Directors 1996 Plan”), seeks to create
incentives for eligible Employees (including officers), Directors, and
Consultants of the Company, through their participation in the growth in value
of the Common Stock of the Company, to accept or continue their employment or
other service relationship with the Company, increase their interest in the
Company’s welfare, and improve the operations and increase the profits of the
Company. The Plan will serve as a replacement for the 1997 Plan, the 1996 Plan,
and the Directors 1996 Plan. Stock awards granted under any of these plans shall
continue to be governed by the terms of the plan under which the stock award was
granted that were in effect on the date of grant of such award.
II. DEFINITIONS
     2.1 “Affiliate” means a parent or subsidiary of the Company, with “parent”
meaning an entity that controls the Company directly or indirectly, through one
or more intermediaries, and “subsidiary” meaning an entity that is controlled by
the Company directly or indirectly, through one or more intermediaries. Solely
with respect to the granting of any Incentive Stock Options, Affiliate means any
parent corporation or subsidiary corporation of the Company, whether now or
hereafter existing, as those terms are defined in Sections 424(e) and (f),
respectively, of the Code.
     2.2 “Beneficial Owner” means the definition given in Rule 13d-3 promulgated
under the Exchange Act.

 



--------------------------------------------------------------------------------



 



     2.3 “Board” means the Board of Directors of the Company.
     2.4 “Change of Control” means the occurrence of any of the following
events:
          (i) Any person or group is or becomes the Beneficial Owner, directly
or indirectly, of more than 50% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise;
          (ii) The sale, exchange, lease or other disposition of all or
substantially all of the assets of the Company to a person or group of related
persons, as such terms are defined or described in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act;
          (iii) A merger or consolidation or similar transaction involving the
Company;
          (iv) A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the Directors are
Incumbent Directors; or
          (v) A dissolution or liquidation of the Company.
     2.5 “Code” means the Internal Revenue Code of 1986, as amended.
     2.6 “Committee” means a committee of one or more members of the Board (or
officers who are not members of the Board to the extent allowed by law)
appointed by the Board in accordance with Section 3.3 of the Plan.
     2.7 “Common Stock” means the common shares of the Company.
     2.8 “Company” means Thoratec Corporation, a California corporation.
     2.9 “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the board of directors
of an Affiliate. However, the term “Consultant” shall not include either
Directors who are not compensated by the Company for their services as a
Director or Directors who are compensated by the Company solely for their
services as a Director.
     2.10 “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director, or Consultant is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant, or Director, or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director will not
constitute an interruption of Continuous Service. The Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service shall be considered interrupted in the case of any
leave of absence approved by the Company or an Affiliate, including sick leave,
military leave, or any other personal leave.

2



--------------------------------------------------------------------------------



 



     2.11 “Covered Employee” means the chief executive officer and the four
(4) other highest compensated officers of the Company for whom total
compensation is required to be reported to shareholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code.
     2.12 “Director” means a member of the Board of Directors of the Company.
     2.13 “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code for all Incentive Stock
Options. For all other Stock Awards, “Disability” means physical or mental
incapacitation such that for a period of six (6) consecutive months or for an
aggregate of nine (9) months in any twenty-four (24) consecutive month period, a
person is unable to substantially perform his or her duties. Any question as to
the existence of that person’s physical or mental incapacitation as to which the
person or person’s representative and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the person and the Company. If the person and the Company or an Affiliate
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two (2) physicians shall select a third (3rd) who shall make
such determination in writing. The determination of Disability made in writing
to the Company or an Affiliate and the person shall be final and conclusive for
all purposes of the Stock Awards.
     2.14 “Eligible Director” means any Director who is not employed by the
Company or an Affiliate.
     2.15 “Employee” means any person employed by the Company or an Affiliate.
Service as a Director or compensation by the Company or an Affiliate solely for
services as a Director shall not be sufficient to constitute “employment” by the
Company or an Affiliate.
     2.16 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     2.17 “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
          (i) If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair
Market Value of a share of Common Stock shall be the closing sales price for
such stock (or the closing bid, if no such sales were reported) as quoted on
such exchange or market (or the exchange or market with the greatest volume of
trading in the Common Stock) on the date of determination, as reported in The
Wall Street Journal or such other source as the Board deems reliable;
          (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the day of determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable; or
          (iii) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined in good faith by the Board.

3



--------------------------------------------------------------------------------



 



     2.18 “Full-Value Stock Award” shall mean any of a Restricted Stock Bonus,
Restricted Stock Units, Phantom Stock Units, Performance Share Bonus, or
Performance Share Units.
     2.19 “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
     2.20 “Incumbent Directors” shall mean Directors who either (i) are
Directors of the Company as of the date the Plan first becomes effective
pursuant to Article XVI hereof or (ii) are elected, or nominated for election,
to the Board with the affirmative votes of at least a majority of those
Directors whose election or nomination was not in connection with any
transaction described in subsections (i), (ii), or (iii) of Section 2.4, or in
connection with an actual or threatened proxy contest relating to the election
of Directors to the Company.
     2.21 “Non-Employee Director” means a Director who either (i) is not a
current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its parent
or a subsidiary for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.
     2.22 “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
     2.23 “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     2.24 “Option” means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to the Plan.
     2.25 “Option Agreement” means a written agreement between the Company and
an Optionholder evidencing the terms and conditions of an individual Option
grant. Each Option Agreement shall be subject to the terms and conditions of the
Plan.
     2.26 “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
     2.27 “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director; or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

4



--------------------------------------------------------------------------------



 



     2.28 “Participant” means a person to whom a Stock Award is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
     2.29 “Performance Share Bonus” means a grant of shares of the Company’s
Common Stock not requiring a Participant to pay any amount of monetary
consideration, and which grant is subject to the provisions of Section 8.6 of
the Plan.
     2.30 “Performance Share Unit” means the right to receive the value of one
(1) share of the Company’s Common Stock at the time the Performance Share Unit
vests, with the further right to elect to defer receipt of that value otherwise
deliverable upon the vesting of an award of Performance Share Units to the
extent permitted in the Participant’s Stock Award Agreement. These Performance
Share Units are subject to the provisions of Section 8.7 of the Plan.
     2.31 “Phantom Stock Unit” means the right to receive the value of one
(1) share of the Company’s Common Stock, subject to the provisions of
Section 8.4 of the Plan.
     2.32 “Plan” means this Thoratec Corporation 2006 Incentive Stock Plan.
     2.33 “Restricted Stock Bonus” means a grant of shares of the Company’s
Common Stock not requiring a Participant to pay any amount of monetary
consideration, and which grant is subject to the provisions of Section 8.1 of
the Plan.
     2.34 “Restricted Stock Purchase Right” means the right to acquire shares of
the Company’s Common Stock upon the payment of the agreed-upon monetary
consideration, subject to the provisions of Section 8.2 of the Plan.
     2.35 “Restricted Stock Unit” means the right to receive the value of one
(1) share of the Company’s Common Stock at the time the Restricted Stock Unit
vests, with the further right to elect to defer receipt of that value otherwise
deliverable upon the vesting of an award of restricted stock to the extent
permitted in the Participant’s agreement. These Restricted Stock Units are
subject to the provisions of Section 8.5 of the Plan.
     2.36 “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.
     2.37 “Securities Act” means the Securities Act of 1933, as amended.
     2.38 “Stock Appreciation Right” means the right to receive an amount equal
to the Fair Market Value of one (1) share of the Company’s Common Stock on the
day the Stock Appreciation Right is redeemed, reduced by the deemed exercise
price or base price of such right, subject to the provisions of Section 8.3 of
the Plan.
     2.39 “Stock Award” means any Option award, Restricted Stock Bonus award,
Restricted Stock Purchase Right award, Stock Appreciation Right award, Phantom
Stock Unit award, Restricted Stock Unit award, Performance Share Bonus award,
Performance Share Unit award, or other stock-based award. These Awards may
include, but are not limited to those listed in Section 1.2.

5



--------------------------------------------------------------------------------



 



     2.40 “Stock Award Agreement” means a written agreement, including an Option
Agreement, between the Company and a holder of a Stock Award setting forth the
terms and conditions of an individual Stock Award grant. Each Stock Award
Agreement shall be subject to the terms and conditions of the Plan.
     2.41 “Ten Percent Shareholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
III. ADMINISTRATION
     3.1 Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
Section 3.3.
     3.2 Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
          (i) To determine from time to time which of the persons eligible under
the Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.
          (ii) To construe and interpret the Plan and Stock Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan or in any Stock Award Agreement,
in a manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective.
          (iii) To amend the Plan or a Stock Award as provided in Section 14 of
the Plan.
          (iv) Generally, to exercise such powers and to perform such acts as
the Board deems necessary, desirable, convenient or expedient to promote the
best interests of the Company that are not in conflict with the provisions of
the Plan.
          (v) To adopt sub-plans and/or special provisions applicable to Stock
Awards regulated by the laws of a jurisdiction other than and outside of the
United States. Such sub-plans and/or special provisions may take precedence over
other provisions of the Plan, with the exception of Section 4 of the Plan, but
unless otherwise superseded by the terms of such sub-plans and/or special
provisions, the provisions of the Plan shall govern.
          (vi) To authorize any person to execute on behalf of the Company any
instrument required to effect the grant of a Stock Award previously granted by
the Board.
          (vii) To determine whether Stock Awards will be settled in shares of
Common Stock, cash or in any combination thereof.

6



--------------------------------------------------------------------------------



 



          (viii) To determine whether Stock Awards will be adjusted for Dividend
Equivalents, with “Dividend Equivalents” meaning a credit, made at the
discretion of the Board, to the account of a Participant in an amount equal to
the cash dividends paid on one share of Common Stock for each share of Common
Stock represented by a Stock Award held by such Participant.
          (ix) To establish a program whereby Participants designated by the
Board can reduce compensation otherwise payable in cash in exchange for Stock
Awards under the Plan.
          (x) To impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of or under a Stock Award, including, without
limitation, (A) restrictions under an insider trading policy and
(B) restrictions as to the use of a specified brokerage firm for such resales or
other transfers.
          (xi) To provide, either at the time a Stock Award is granted or by
subsequent action, that a Stock Award shall contain as a term thereof, a right,
either in tandem with the other rights under the Stock Award or as an
alternative thereto, of the Participant to receive, without payment to the
Company, a number of shares of Common Stock, cash or a combination thereof, the
amount of which is determined by reference to the value of the Stock Award.
     3.3 Delegation to Committee.
          (i) General. The Board may delegate administration of the Plan to a
Committee or Committees consisting of one or more members of the Board or one or
more officers of the Company who are not members of the Board (to the extent
allowed by law), and the term “Committee” shall apply to any person or persons
to whom such authority has been delegated. If administration is delegated to a
Committee, the Committee also may exercise, in connection with the
administration of the Plan, any of the powers and authority granted to the Board
under the Plan, and the Committee may delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee, as
applicable), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan.
          (ii) Committee Composition when Common Stock is Publicly Traded. At
such time as the Common Stock is publicly traded, in the discretion of the
Board, a Committee may consist solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3. Within the scope of such
authority, the Board or the Committee may (1) delegate to a committee of one or
more individuals who are not Outside Directors the authority to grant Stock
Awards to eligible persons who are either (a) not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Stock Award or (b) not persons with respect to whom the
Company wishes to comply with Section 162(m) of the Code and/or (2) delegate to
a committee of one or more individuals who are not Non-Employee Directors the
authority to grant Stock Awards to eligible persons who are either (a) not then

7



--------------------------------------------------------------------------------



 



subject to Section 16 of the Exchange Act or (b) receiving a Stock Award as to
which the Board or Committee elects not to comply with Rule 16b-3 by having two
or more Non-Employee Directors grant such Stock Award.
     3.4 Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
     3.5 Compliance with Section 16 of Exchange Act. With respect to persons
subject to Section 16 of the Exchange Act, transactions under this Plan are
intended to comply with the applicable conditions of Rule 16b-3, or any
successor rule thereto. To the extent any provision of this Plan or action by
the Board fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Board. Notwithstanding the above,
it shall be the responsibility of such persons, not of the Company or the Board,
to comply with the requirements of Section 16 of the Exchange Act; and neither
the Company nor the Board shall be liable if this Plan or any transaction under
this Plan fails to comply with the applicable conditions of Rule 16b-3 or any
successor rule thereto, or if any person incurs any liability under Section 16
of the Exchange Act.
IV. SHARES SUBJECT TO THE PLAN
     4.1 Share Reserve. Subject to the provisions of Section 13 of the Plan
relating to adjustments upon changes in Common Stock, the maximum aggregate
number of shares of Common Stock that may be issued pursuant to Stock Awards
shall not exceed Five Million Four Hundred Thousand (5,400,000) shares of Common
Stock (“Share Reserve”), provided that from and after May 20, 2008, (i) each
share of Common Stock issued pursuant to a Full-Value Stock Award shall reduce
the Share Reserve by one and seventy-four hundredths (1.74) shares and (ii) each
share of Common Stock issued pursuant to a Stock Award other than a Full-Value
Stock Award shall reduce the Share Reserve by one (1) share. To the extent that
a distribution pursuant to a Stock Award is made in cash, the Share Reserve
shall be reduced by the number of shares of Common Stock subject to the redeemed
or exercised portion of the Stock Award. Notwithstanding any other provision of
the Plan to the contrary, the maximum aggregate number of shares of Common Stock
that may be issued under the Plan pursuant to Incentive Stock Options is Five
Million Four Hundred Thousand (5,400,000) shares of Common Stock (“ISO Limit”),
subject to the adjustments provided for in Section 13 of the Plan. No more than
an aggregate of five percent (5%) of the initial Share Reserve at the time of
the adoption of this Plan and five percent (5%) of any increase in the Share
Reserve as may be approved by the shareholders of the Company from time to time
may be granted under Accelerated Vesting Restricted Stock Bonuses and
Accelerated Vesting Restricted Stock Units (as defined in Sections 8.1(ii) and
8.5(ii), respectively).
     4.2 Reversion of Shares to the Share Reserve.
          (i) If any Stock Award granted under this Plan shall for any reason
(A) expire, be cancelled or otherwise terminate, in whole or in part, without
having been exercised or redeemed in full, (B) be reacquired by the Company
prior to vesting, or (C) be repurchased at cost by the Company prior to vesting,
the shares of Common Stock not acquired by Participant

8



--------------------------------------------------------------------------------



 



under such Stock Award shall revert or be added to the Share Reserve and become
available for issuance under the Plan; provided, however, that shares of Common
Stock shall not revert or be added to the Share Reserve that are (a) tendered in
payment of an Option, (b) withheld by the Company to satisfy any tax withholding
obligation, or (c) repurchased by the Company with Option proceeds, and
provided, further, that shares of Common Stock covered by a Stock Appreciation
Right, to the extent that it is exercised and settled in shares of Common Stock,
and whether or not shares of Common Stock are actually issued to the Participant
upon exercise of the Stock Appreciation Right, shall be considered issued or
transferred pursuant to the Plan. For shares that revert or are added to the
Share Reserve as provided above, the Share Reserve shall be increased by (i) one
and seventy-four hundredths (1.74) shares for each share of Common Stock
underlying a Full-Value Stock Award and (ii) one (1) share for each share of
Common Stock underlying a Stock Award other than a Full-Value Stock Award.
          (ii) Shares of Common Stock that are not acquired by a holder of a
stock award granted under the 1997 Plan, the 1996 Plan, or the Directors 1996
Plan shall not revert or be added to the Share Reserve or become available for
issuance under the Plan.
     4.3 Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.
V. ELIGIBILITY
     5.1 Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors, and Consultants.
     5.2 Ten Percent Shareholders. A Ten Percent Shareholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value of the Common
Stock on the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.
     5.3 Annual Section 162(m) Limitation. Subject to the provisions of
Section 13 of the Plan relating to adjustments upon changes in the shares of
Common Stock, no Employee shall be eligible to be granted Incentive Stock
Options, Nonstatutory Stock Options, or Stock Appreciation Rights covering more
than Three Hundred Fifty Thousand (350,000) shares of Common Stock during any
fiscal year; provided that in connection with his or her initial service, an
Employee may be granted Incentive Stock Options, Nonstatutory Stock Options, or
Stock Appreciation Rights covering not more than an additional Two Hundred Fifty
Thousand (250,000) shares of Common Stock, which shall not count against the
limit set forth in the preceding sentence.
     5.4. Consultants.
     (i) A Consultant shall not be eligible for the grant of a Stock Award if,
at the time of grant, a Form S-8 Registration Statement under the Securities Act
(“Form S-8”) is not available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, or because the Consultant is
not a natural person, or as otherwise provided by the rules governing the use of

9



--------------------------------------------------------------------------------



 



Form S-8, unless the Company determines both (1) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (2) that such grant complies with the securities laws of all
other relevant jurisdictions.
          (ii) Form S-8 generally is available to consultants and advisors only
if (A) they are natural persons; (B) they provide bona fide services to the
issuer, its parents, or its majority owned subsidiaries; and (C) the services
are not in connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.
VI. OPTION PROVISIONS
     Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased upon exercise of each type
of Option. The provisions of separate Options need not be identical, but each
Option shall include (through incorporation of provisions hereof by reference in
the Option or otherwise) the substance of each of the following provisions:
     6.1 Term. Subject to the provisions of Section 5.2 of the Plan regarding
grants of Incentive Stock Options to Ten Percent Shareholders, no Option shall
be exercisable after the expiration of ten (10) years from the date it was
granted, and no Option granted to an Eligible Director pursuant to Article VII
shall be exercisable after the expiration of five (5) years from the date it was
granted.
     6.2 Exercise Price of an Incentive Stock Option. Subject to the provisions
of Section 5.2 of the Plan regarding Ten Percent Shareholders, the exercise
price of each Incentive Stock Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted. Notwithstanding the foregoing, an Incentive Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.
     6.3 Exercise Price of a Nonstatutory Stock Option. The exercise price of
each Nonstatutory Stock Option shall be not less than one hundred percent (100%)
of the Fair Market Value of the Common Stock subject to the Option on the date
the Option is granted. Notwithstanding the foregoing, a Nonstatutory Stock
Option may be granted with an exercise price lower than that set forth in the
preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of Section
424(a) of the Code.
     6.4 Consideration. The purchase price of Common Stock acquired pursuant to
an Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in

10



--------------------------------------------------------------------------------



 



cash or by check at the time the Option is exercised or (ii) at the discretion
of the Board at the time of the grant of the Option (or subsequently in the case
of a Nonstatutory Stock Option): (1) by delivery to the Company of other Common
Stock, (2) pursuant to a “same day sale” program to the extent permitted by law,
(3) reduction of the Company’s liability to the Optionholder, (4) a reduction in
the number of shares of Common Stock otherwise issuable upon the exercise of the
Option, (5) by any other form of consideration permitted by law, but in no event
shall a promissory note or other form of deferred payment constitute a
permissible form of consideration for an Option granted under the Plan, or
(6) by some combination of the foregoing. In the absence of a provision to the
contrary in the individual Optionholder’s Option Agreement, payment for Common
Stock pursuant to an Option may only be made in the form of cash, check, or
pursuant to a “same day sale” program.
     6.5 Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.
     6.6 Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock
Option shall be transferable to the extent provided in the Option Agreement. If
the Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.
     6.7 Vesting Generally. Options granted under the Plan shall be exercisable
at such time and upon such terms and conditions as may be determined by the
Board. The vesting provisions of individual Options may vary. If vesting is
based on the Participant’s Continuous Service, such Options shall not fully vest
in less than three (3) years. If vesting is based on the achievement of
performance criteria, such Options shall not fully vest in less than one
(1) year. The provisions of this Section 6.7 are subject to any Option
provisions governing the minimum number of shares of Common Stock as to which an
Option may be exercised. Notwithstanding the foregoing provisions of this
Section 6.7, Options granted in recognition of a Participant’s long-term
Continuous Service may vest fully in periods shorter than those described above
or may be fully vested upon grant.
     6.8 Termination of Continuous Service. In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination) but only within such period of time as is specified in the Option
Agreement (and in no event later than the expiration of the term of such Option
as set forth in the Option Agreement). If, after termination, the Optionholder
does not exercise his or her Option within the time specified in the Option
Agreement, the Option shall terminate. In the absence of a provision to the
contrary in the individual Optionholder’s Option Agreement, the

11



--------------------------------------------------------------------------------



 



Option shall remain exercisable for three (3) months following the termination
of the Optionholder’s Continuous Service.
     6.9 Extension of Termination Date. An Optionholder’s Option Agreement may
also provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act or other applicable securities law, then the Option shall
terminate on the earlier of (i) the expiration of the term of the Option set
forth in the Option Agreement or (ii) the expiration of a period of three
(3) months after the termination of the Optionholder’s Continuous Service during
which the exercise of the Option would not be in violation of such registration
requirements or other applicable securities law. The provisions of this
Section 6.9 notwithstanding, in the event that a sale of the shares of Common
Stock received upon exercise of his or her Option would subject the Optionholder
to liability under Section 16(b) of the Exchange Act, then the Option will
terminate on the earlier of (1) the fifteenth (15th) day after the last date
upon which such sale would result in liability, or (2) two hundred ten
(210) days following the date of termination of the Optionholder’s employment or
other service to the Company (and in no event later than the expiration of the
term of the Option).
     6.10 Disability of Optionholder. In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination, but only
within such period of time as is specified in the Option Agreement (and in no
event later than the expiration of the term of such Option as set forth in the
Option Agreement). If, after termination, the Optionholder does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate. In the absence of a provision to the contrary in the individual
Optionholder’s Option Agreement, the Option shall remain exercisable for twelve
(12) months following such termination.
     6.11 Death of Optionholder. In the event (i) an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s death or (ii) the
Optionholder dies within the period (if any) specified in the Option Agreement
after the termination of the Optionholder’s Continuous Service for a reason
other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to Section 6.5 or 6.6 of the Plan,
but only within such period of time as is specified in the Option Agreement (and
in no event later than the expiration of the term of such Option as set forth in
the Option Agreement). If, after death, the Option is not exercised within the
time specified in the Option Agreement, the Option shall terminate. In the
absence of a provision to the contrary in the individual Optionholder’s Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionholder’s death.
     6.12 Early Exercise Generally Not Permitted. The Company’s general policy
is not to allow the Optionholder to exercise the Option as to any part or all of
the shares of Common Stock subject to the Option prior to the vesting of the
Option. If, however, an Option Agreement does permit such early exercise, any
unvested shares of Common Stock so purchased may be

12



--------------------------------------------------------------------------------



 



subject to a repurchase option in favor of the Company or to any other
restriction the Board determines to be appropriate.
VII. NON-DISCRETIONARY STOCK AWARDS FOR ELIGIBLE DIRECTORS
     In addition to any other Stock Awards that Eligible Directors may be
granted on a discretionary basis under the Plan, which Stock Awards may only be
granted by a Committee comprised solely of Non-Employee Directors, each Eligible
Director of the Company shall be automatically granted without the necessity of
action by the Board, the following Stock Awards.
     7.1 Initial Grant. On the date that a Director commences service on the
Board and satisfies the definition of an Eligible Director, an initial grant of
restricted stock in the form of a Restricted Stock Bonus award or an award of
Restricted Stock Units shall automatically be made to that Eligible Director
(the “Initial Grant”). Unless expressly provided in this Article VII, such
Initial Grant shall be subject to the applicable provisions of Section 8.1 or
Section 8.5, as the case may be. In the absence of an affirmative decision by
the Board to the contrary, the Initial Grant shall be in the form of a
Restricted Stock Bonus award. The number of shares subject to this Initial Grant
shall be Seven Thousand (7,000) shares; provided, however, that prior to the
date of grant the Board may, in its sole discretion, provide that a different
number of shares shall be subject to this Initial Grant. The other terms
governing this Initial Grant shall be as determined by the Board in its sole
discretion. If at the time a Director commences service on the Board, the
Director does not satisfy the definition of an Eligible Director, such Director
shall not be entitled to an Initial Grant at any time, even if such Director
subsequently becomes an Eligible Director.
     7.2 Annual Grant. An annual grant of restricted stock in the form of a
Restricted Stock Bonus award or an award of Restricted Stock Units (the “Annual
Grant”) shall automatically be made to each Director who (1) is re-elected to
the Board and (2) is an Eligible Director on the relevant grant date. Unless
expressly provided in this Article VII, such Annual Grant shall be subject to
the applicable provisions of Section 8.1 or Section 8.5, as the case may be. In
the absence of an affirmative decision by the Board to the contrary, the Annual
Grant shall be in the form of a Restricted Stock Bonus award. The number of
shares subject to this Annual Grant shall be Five Thousand (5,000) shares. The
other terms governing this Annual Grant shall be as determined by the Board in
its sole discretion. The date of grant of an Annual Grant is the date of the
first meeting of the Board following the annual meeting of the Company’s
shareholders (even if that Board meeting is held on the same day as the annual
meeting of the shareholders).
     7.3 Vesting. Initial Grants and Annual Grants granted pursuant to this
Article shall be subject to a share reacquisition right in favor of the Company.
Such grants shall vest as to one fourth (1/4) of the total award annually, such
that the award is fully vested after four (4) years of Continuous Service. In
the event a Director’s Continuous Service terminates, the Company shall
automatically reacquire without cost any shares of Common Stock held by the
Director that have not vested as of the date of such termination and any
unvested Restricted Stock Units shall automatically expire as of the date of
such termination.

13



--------------------------------------------------------------------------------



 



VIII. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS
     8.1 Restricted Stock Bonus Awards. Each Restricted Stock Bonus agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. Restricted Stock Bonuses shall be paid by the Company in
shares of the Common Stock of the Company. The terms and conditions of
Restricted Stock Bonus agreements may change from time to time, and the terms
and conditions of separate Restricted Stock Bonus agreements need not be
identical, but each Restricted Stock Bonus agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:
          (i) Consideration. A Restricted Stock Bonus may be awarded in
consideration for past services actually rendered to the Company or an Affiliate
for its benefit; provided, however, that in the case of a Restricted Stock Bonus
to be made to a new Employee, Director, or Consultant who has not performed
prior services for the Company, the Restricted Stock Bonus will not be awarded
until the Board determines that such person has rendered services to the Company
for a sufficient period of time to ensure proper issuance of the shares in
compliance with the California Corporations Code.
          (ii) Vesting. Vesting shall generally be based on the Participant’s
Continuous Service. Shares of Common Stock awarded under the Restricted Stock
Bonus agreement shall be subject to a share reacquisition right in favor of the
Company in accordance with a vesting schedule to be determined by the Board.
Absent a provision to the contrary in the Participant’s Restricted Stock Bonus
agreement, so long as the Participant remains in Continuous Service with the
Company, a Restricted Stock Bonus granted to the Participant shall vest as to
one fourth (1/4) of the total Restricted Stock Bonus award on each annual
anniversary of the grant date, such that the Restricted Stock Bonus is fully
vested after four (4) years of Continuous Service from the grant date. If
vesting is based on the Participant’s Continuous Service, such Restricted Stock
Bonus shall not fully vest in less than three (3) years. If vesting is based on
the achievement of performance criteria, such Restricted Stock Bonus shall not
fully vest in less than one (1) year. Notwithstanding the foregoing provisions
of this Section 8.1(ii), a Restricted Stock Bonus granted in recognition of a
Participant’s long-term Continuous Service may vest fully in periods shorter
than those described above or may be fully vested upon grant (“Accelerated
Vesting Restricted Stock Bonuses”), subject to provisions of the last sentence
of Section 4.1.
          (iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall automatically
reacquire without cost any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the Restricted Stock Bonus agreement.
          (iv) Transferability. Rights to acquire shares of Common Stock under
the Restricted Stock Bonus agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Bonus agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the Restricted Stock Bonus agreement remains subject
to the terms of the Restricted Stock Bonus agreement.

14



--------------------------------------------------------------------------------



 



     8.2 Restricted Stock Purchase Awards. Each Restricted Stock Purchase Right
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The terms and conditions of the Restricted
Stock Purchase Right agreements may change from time to time, and the terms and
conditions of separate Restricted Stock Purchase Right agreements need not be
identical, but each Restricted Stock Purchase Right agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:
          (i) Purchase Price. The purchase price under each Restricted Stock
Purchase Right agreement shall be such amount as the Board shall determine and
designate in such Restricted Stock Purchase Right agreement. The purchase price
shall not be less than one hundred percent (100%) of the Common Stock’s Fair
Market Value on the date such award is made or at the time the purchase is
consummated.
          (ii) Consideration. The purchase price of Common Stock acquired
pursuant to the Restricted Stock Purchase Right agreement shall be paid either:
(A) in cash or by check at the time of purchase; or (B) at the discretion of the
Board, according to a deferred payment or other similar arrangement with the
Participant to the extent permitted by law.
          (iii) Vesting. The Board shall determine the criteria under which
shares of Common Stock under the Restricted Stock Purchase Right agreement may
vest; the criteria may or may not include performance criteria or Continuous
Service. Shares of Common Stock acquired under the Restricted Stock Purchase
Right agreement may, but need not, be subject to a share repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.
          (iv) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may repurchase any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the Restricted Stock Purchase
Right agreement.
          (v) Transferability. Rights to acquire shares of Common Stock under
the Restricted Stock Purchase Right agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Stock Purchase Right agreement, as the Board shall determine in its
discretion, so long as Common Stock awarded under the Restricted Stock Purchase
Right agreement remains subject to the terms of the Restricted Stock Purchase
Right agreement.
          (vi) Term. No Restricted Stock Purchase Right shall be exercisable
after the expiration of ten (10) years from the date it was granted.
     8.3 Stock Appreciation Rights. Two types of Stock Appreciation Rights
(“SARs”) shall be authorized for issuance under the Plan: (1) stand-alone SARs
and (2) stapled SARs.
          (i) Stand-Alone SARs. The following terms and conditions shall govern
the grant and redeemability of stand-alone SARs:

15



--------------------------------------------------------------------------------



 



     (A) The stand-alone SAR shall cover a specified number of underlying shares
of Common Stock and shall be redeemable upon such terms and conditions as the
Board may establish. Upon redemption of the stand-alone SAR, the holder shall be
entitled to receive a distribution from the Company in an amount equal to the
excess of (i) the aggregate Fair Market Value (on the redemption date) of the
shares of Common Stock underlying the redeemed right over (ii) the aggregate
base price in effect for those shares.
     (B) The number of shares of Common Stock underlying each stand-alone SAR
and the base price in effect for those shares shall be determined by the Board
in its sole discretion at the time the stand-alone SAR is granted. In no event,
however, may the base price per share be less than one hundred percent (100%) of
the Fair Market Value per underlying share of Common Stock on the grant date.
     (C) The distribution with respect to any redeemed stand-alone SAR may be
made in shares of Common Stock valued at Fair Market Value on the redemption
date, in cash, or partly in shares and partly in cash, as the Board shall in its
sole discretion deem appropriate.
          (ii) Stapled SARs. The following terms and conditions shall govern the
grant and redemption of stapled SARs:
     (A) Stapled SARs may only be granted concurrently with an Option to acquire
the same number of shares of Common Stock as the number of such shares
underlying the stapled SARs.
     (B) Stapled SARs shall be redeemable upon such terms and conditions as the
Board may establish and shall grant a holder the right to elect among (i) the
exercise of the concurrently granted Option for shares of Common Stock,
whereupon the number of shares of Common Stock subject to the stapled SARs shall
be reduced by an equivalent number, (ii) the redemption of such stapled SARs in
exchange for a distribution from the Company in an amount equal to the excess of
the Fair Market Value (on the redemption date) of the number of vested shares
which the holder redeems over the aggregate base price for such vested shares,
whereupon the number of shares of Common Stock subject to the concurrently
granted Option shall be reduced by any equivalent number, or (iii) a combination
of (i) and (ii).
     (C) The distribution to which the holder of stapled SARs shall become
entitled under this Section 8 upon the redemption of stapled SARs as described
in Section 8.3(ii)(B) above may be made in shares of Common Stock valued at Fair
Market Value on the redemption date, in cash, or partly in shares and partly in
cash, as the Board shall in its sole discretion deem appropriate.
          (iii) Term. No SAR shall be exercisable after the expiration of ten
(10) years from the date it was granted.
     8.4 Phantom Stock Units. The following terms and conditions shall govern
the grant and redeemability of Phantom Stock Units:
          (i) Phantom Stock Unit awards shall be redeemable by the Participant
upon such terms and conditions as the Board may establish. The value of a single
Phantom Stock Unit

16



--------------------------------------------------------------------------------



 



shall be equal to the Fair Market Value of a share of Common Stock, unless the
Board otherwise provides in the terms of the Stock Award Agreement.
          (ii) The distribution with respect to any exercised Phantom Stock Unit
award may be made in shares of Common Stock valued at Fair Market Value on the
redemption date, in cash, or partly in shares and partly in cash, as the Board
shall in its sole discretion deem appropriate.
     8.5 Restricted Stock Units. The following terms and conditions shall govern
the grant and redeemability of Restricted Stock Units:
     A Restricted Stock Unit is the right to receive the value of one (1) share
of the Company’s Common Stock at the time the Restricted Stock Unit vests. To
the extent permitted by the Board in the terms of his or her Restricted Stock
Unit agreement, a Participant may elect to defer receipt of the value of the
shares of Common Stock otherwise deliverable upon the vesting of an award of
Restricted Stock Units, so long as such deferral election complies with
applicable law, including Section 409A of the Code and, to the extent
applicable, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). An election to defer such delivery shall be irrevocable and shall be
made in writing on a form acceptable to the Company. The election form shall be
filed prior to the vesting date of such Restricted Stock Units in a manner
determined by the Board. When the Participant vests in such Restricted Stock
Units, the Participant will be credited with a number of Restricted Stock Units
equal to the number of shares of Common Stock for which delivery is deferred.
Restricted Stock Units may be paid by the Company by delivery of shares of
Common Stock, in cash, or a combination thereof, as the Board shall in its sole
discretion deem appropriate, in accordance with the timing and manner of payment
elected by the Participant on his or her election form, or if no deferral
election is made, as soon as administratively practicable following the vesting
of the Restricted Stock Unit.
     Each Restricted Stock Unit agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate. The terms
and conditions of Restricted Stock Unit agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Unit agreements need
not be identical, but each Restricted Stock Unit agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:
          (i) Consideration. A Restricted Stock Unit may be awarded in
consideration for past services actually rendered to the Company or an Affiliate
for its benefit. The Board shall have the discretion to provide that the
Participant pay for such Restricted Stock Unit with cash or other consideration
permissible by law.
          (ii) Vesting. Vesting shall generally be based on the Participant’s
Continuous Service. If vesting is based on the Participant’s Continuous Service,
such Restricted Stock Unit award shall not fully vest in less than three
(3) years. If vesting is based on the achievement of performance criteria, such
Restricted Stock Unit award shall not fully vest in less than one (1) year.
Notwithstanding the foregoing provisions of this Section 8.5(ii), a Restricted
Stock Unit granted in recognition of a Participant’s long-term Continuous
Service may vest fully in periods

17



--------------------------------------------------------------------------------



 



shorter than those described above (“Accelerated Vesting Restricted Stock
Units”), subject to provisions of the last sentence of Section 4.1.
          (iii) Termination of Participant’s Continuous Service. The unvested
portion of the Restricted Stock Unit award shall expire immediately upon the
termination of Participant’s Continuous Service.
          (iv) Transferability. Rights to acquire the value of shares of Common
Stock under the Restricted Stock Unit agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Restricted Stock Unit agreement, as the Board shall determine in its discretion,
so long as any Common Stock awarded under the Restricted Stock Unit agreement
remains subject to the terms of the Restricted Stock Unit agreement.
     8.6 Performance Share Bonus Awards. Each Performance Share Bonus agreement
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. Performance Share Bonuses shall be paid by the Company
in shares of the Common Stock of the Company. The terms and conditions of
Performance Share Bonus agreements may change from time to time, and the terms
and conditions of separate Performance Share Bonus agreements need not be
identical, but each Performance Share Bonus agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:
          (i) Consideration. A Performance Share Bonus may be awarded in
consideration for past services actually rendered to the Company or an Affiliate
for its benefit. In the event that a Performance Share Bonus is granted to a new
Employee, Director, or Consultant who has not performed prior services for the
Company, the Performance Share Bonus will not be awarded until the Board
determines that such person has rendered services to the Company for a
sufficient period of time to ensure proper issuance of the shares in compliance
with the California Corporations Code.
          (ii) Vesting. Vesting shall be based on the achievement of certain
performance criteria, whether financial, transactional or otherwise, as
determined by the Board. A Performance Share Bonus shall not fully vest in less
than one (1) year. Vesting shall be subject to the Performance Share Bonus
agreement. Upon failure to meet performance criteria, shares of Common Stock
awarded under the Performance Share Bonus agreement shall be subject to a share
reacquisition right in favor of the Company in accordance with a vesting
schedule to be determined by the Board.
          (iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the Performance Share Bonus
agreement.
          (iv) Transferability. Rights to acquire shares of Common Stock under
the Performance Share Bonus agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Performance Share
Bonus agreement, as the Board

18



--------------------------------------------------------------------------------



 



shall determine in its discretion, so long as Common Stock awarded under the
Performance Share Bonus agreement remains subject to the terms of the
Performance Share Bonus agreement.
     8.7 Performance Share Units. The following terms and conditions shall
govern the grant and redeemability of Performance Share Units:
     A Performance Share Unit is the right to receive the value of one (1) share
of the Company’s Common Stock at the time the Performance Share Unit vests. To
the extent permitted by the Board in the terms of his or her Performance Share
Unit agreement, a Participant may elect to defer receipt of the value of shares
of Common Stock otherwise deliverable upon the vesting of an award of
performance shares. An election to defer such delivery shall be irrevocable and
shall be made in writing on a form acceptable to the Company. The election form
shall be filed prior to the vesting date of such performance shares in a manner
determined by the Board. When the Participant vests in such performance shares,
the Participant will be credited with a number of Performance Share Units equal
to the number of shares of Common Stock for which delivery is deferred.
Performance Share Units may be paid by the Company by delivery of shares of
Common Stock, in cash, or a combination thereof, as the Board shall in its sole
discretion deem appropriate, in accordance with the timing and manner of payment
elected by the Participant on his or her election form, or if no deferral
election is made, as soon as administratively practicable following the vesting
of the Performance Share Unit.
     Each Performance Share Unit agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate. The terms
and conditions of Performance Share Unit agreements may change from time to
time, and the terms and conditions of separate Performance Share Unit agreements
need not be identical, but each Performance Share Unit agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:
          (i) Consideration. A Performance Share Unit may be awarded in
consideration for past services actually rendered to the Company or an Affiliate
for its benefit. The Board shall have the discretion to provide that the
Participant pay for such Performance Share Unit with cash or other consideration
permissible by law.
          (ii) Vesting. Vesting shall be based on the achievement of certain
performance criteria, whether financial, transactional or otherwise, as
determined by the Board. Vesting shall be subject to the Performance Share Unit
agreement. The terms of the Performance Share Unit agreement notwithstanding, a
Performance Share Unit may not fully vest in less than one (1) year.
          (iii) Termination of Participant’ Continuous Service. The unvested
portion of any Performance Share Unit shall expire immediately upon the
termination of Participant’s Continuous Service.
          (iv) Transferability. Rights to acquire the value of shares of Common
Stock under the Performance Share Unit agreement shall be transferable by the
Participant only upon such terms and conditions as are set forth in the
Performance Share Unit agreement, as the Board

19



--------------------------------------------------------------------------------



 



shall determine in its discretion, so long as Common Stock awarded under the
Performance Share Unit agreement remains subject to the terms of the Performance
Share Unit agreement.
IX. COVENANTS OF THE COMPANY
     9.1 Availability of Shares. During the term of the Stock Awards, the
Company shall keep available at all times the number of shares of Common Stock
required to satisfy such Stock Awards.
     9.2 Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise, redemption or satisfaction of the Stock Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan or any Stock Award or any Common Stock issued or
issuable pursuant to any such Stock Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock related to such Stock
Awards unless and until such authority is obtained.
X. USE OF PROCEEDS FROM STOCK
     Proceeds from the sale of Common Stock pursuant to Stock Awards shall
constitute general funds of the Company.
XI. NO REPRICING WITHOUT SHAREHOLDER APPROVAL
     11.1 Subject to approval by the Company’s shareholders, the Board shall
have the authority to effect, at any time and from time to time, (i) the
repricing of any outstanding Options under the Plan and/or (ii) with the consent
of the affected Optionholders, the cancellation of any outstanding Options under
the Plan and the grant in substitution therefor of new Stock Awards under the
Plan, including new Options covering the same or different number of shares of
Common Stock, but having an exercise price per share not less than one hundred
percent (100%) of the Fair Market Value or, in the case of a Ten Percent
Shareholder (as described in Section 5.2 of the Plan), not less than one hundred
ten percent (110%) of the Fair Market Value) per share of Common Stock on the
new grant date. Notwithstanding the foregoing, the Board may grant an Option
with an exercise price lower than that set forth above if such Option is granted
as part of a transaction to which Section 424(a) of the Code applies.
     11.2 Shares subject to an Option cancelled under this Section 11 shall
continue to be counted against the maximum award of Options permitted to be
granted pursuant to Section 5.3 of the Plan. The repricing of an Option under
this Section 11, resulting in a reduction of the exercise price, shall be deemed
to be a cancellation of the original Option and the grant of a substitute
Option; in the event of such repricing, both the original and the substituted
Options shall be counted against the maximum awards of Options permitted to be
granted pursuant to Section 5.3 of the Plan. The provisions of this Section 11.2
shall be applicable only to the extent required by Section 162(m) of the Code.

20



--------------------------------------------------------------------------------



 



XII. MISCELLANEOUS
     12.1 Acceleration of Exercisability and Vesting. The Board (or Committee,
if so authorized by the Board) shall have the power to accelerate exercisability
and/or vesting of any Stock Award granted pursuant to the Plan upon a Change of
Control or upon the death, Disability or termination of Continuous Service of
the Participant. In furtherance of such power, the Board or Committee may
accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding any provisions in the Stock Award Agreement to the
contrary.
     12.2 Shareholder Rights. No Participant shall be deemed to be the holder
of, or to have any of the rights of a holder with respect to, any shares of
Common Stock subject to a Stock Award except to the extent that the Company has
issued the shares of Common Stock relating to such Stock Award.
     12.3 No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Stock Award granted pursuant thereto shall confer upon
any Participant any right to continue to serve the Company or an Affiliate in
the capacity in effect at the time the Stock Award was granted or shall affect
the right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant’s agreement with the Company
or an Affiliate, or (iii) the service of a Director pursuant to the Bylaws of
the Company, and any applicable provisions of the corporate law of the state or
other jurisdiction in which the Company is domiciled, as the case may be.
     12.4 Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds One Hundred Thousand dollars ($100,000), or such other
limit as may be set by law, the Options or portions thereof which exceed such
limit (according to the order in which they were granted) shall be treated as
Nonstatutory Stock Options.
     12.5 Investment Assurances. The Company may require a Participant, as a
condition of exercising or redeeming a Stock Award or acquiring Common Stock
under any Stock Award, (i) to give written assurances satisfactory to the
Company as to the Participant’s knowledge and experience in financial and
business matters and/or to employ a purchaser representative reasonably
satisfactory to the Company who is knowledgeable and experienced in financial
and business matters and that he or she is capable of evaluating, alone or
together with the purchaser representative, the merits and risks of acquiring
the Common Stock; (ii) to give written assurances satisfactory to the Company
stating that the Participant is acquiring Common Stock subject to the Stock
Award for the Participant’s own account and not with any present intention of
selling or otherwise distributing the Common Stock; and (iii) to give such other
written assurances as the Company may determine are reasonable in order to
comply with applicable law. The foregoing requirements, and any assurances given
pursuant to such requirements, shall be inoperative if (1) the issuance of the
shares of Common Stock under the Stock Award has been registered under a then
currently effective registration statement under the Securities Act or

21



--------------------------------------------------------------------------------



 



(2) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws, and in either case otherwise complies with
applicable law. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
     12.6 Withholding Obligations. To the extent provided by the terms of a
Stock Award Agreement, the Participant may satisfy any federal, state, local, or
foreign tax withholding obligation relating to the exercise or redemption of a
Stock Award or the acquisition, vesting, distribution, or transfer of Common
Stock under a Stock Award by any of the following means (in addition to the
Company’s right to withhold from any compensation or other amounts payable to
the Participant by the Company) or by a combination of such means: (i) tendering
a cash payment; (ii) authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable to the Participant, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (iii) delivering to the
Company owned and unnumbered shares of Common Stock.
     12.7 Section 409A. Notwithstanding anything in the Plan to the contrary, it
is the intent of the Company that all Stock Awards granted under this Plan
(including, but not limited to, Restricted Stock Units, Phantom Stock Units, and
Performance Share Units) shall not cause an imposition of the additional taxes
provided for in Section 409A(a)(1)(B) of the Code; furthermore, it is the intent
of the Company that the Plan shall be administered so that the additional taxes
provided for in Section 409A(a)(1)(B) of the Code are not imposed.
XIII. ADJUSTMENTS UPON CHANGES IN STOCK
     13.1 Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Stock Award, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, spinoff, dividend in property
other than cash, stock split, liquidating dividend, extraordinary dividends or
distributions, combination of shares, exchange of shares, change in corporate
structure or other transaction not involving the receipt of consideration by the
Company), the Plan shall be equitably adjusted in the class(es) and maximum
number of securities subject to the Plan pursuant to Section 4.1 above, the
maximum number of securities subject to award to any person pursuant to
Section 5.3 above, and the number of securities subject to Initial Grants and
Annual Grants to Eligible Directors under Article VII of the Plan, and the
outstanding Stock Awards shall be equitably adjusted in the class(es) and number
of securities or other property and price per share of the securities or other
property subject to such outstanding Stock Awards. The Board shall determine the
form of such adjustments in its sole discretion, and its determination shall be
final, binding and conclusive. (The conversion of any convertible securities of
the Company shall not be treated as a transaction “without receipt of
consideration” by the Company.)

22



--------------------------------------------------------------------------------



 



     13.2 Adjustments Upon a Change of Control.
          (i) In the event of a Change of Control as defined in Section 2.4(i)
through 2.4(iv), such as an asset sale, merger, or change in Board composition,
then the Board or the board of directors of any surviving entity or acquiring
entity may provide or require that the surviving or acquiring entity shall:
(1) assume or continue all or any part of the Stock Awards outstanding under the
Plan or (2) substitute substantially equivalent stock or cash-based awards
(including an award to acquire substantially the same consideration paid to the
shareholders in the transaction by which the Change of Control occurs) for those
outstanding under the Plan. In the event any surviving entity or acquiring
entity refuses to assume or continue such Stock Awards or to substitute similar
stock awards for those outstanding under the Plan, then with respect to Stock
Awards held by Participants whose Continuous Service has not terminated, the
Board in its sole discretion and without liability to any person may:
(1) provide for the payment of a cash amount in exchange for the cancellation of
a Stock Award equal to the product of (x) the excess, if any, of the Fair Market
Value per share of Common Stock at such time over the exercise or redemption
price, if any, times (y) the total number of shares then subject to such Stock
Award; (2) continue the Stock Awards; or (3) notify Participants holding an
Option, Stock Appreciation Right, Phantom Stock Unit, Restricted Stock Unit or
Performance Share Unit that they must exercise or redeem any portion of such
Stock Award (including, at the discretion of the Board, any unvested portion of
such Stock Award) at or prior to the closing of the transaction by which the
Change of Control occurs and that the Stock Awards shall terminate if not so
exercised or redeemed at or prior to the closing of the transaction by which the
Change of Control occurs. With respect to any other Stock Awards outstanding
under the Plan, such Stock Awards shall terminate if not exercised or redeemed
prior to the closing of the transaction by which the Change of Control occurs.
The Board shall not be obligated to treat all Stock Awards, even those that are
of the same type, in the same manner.
          (ii) In the event of a Change of Control as defined in Section 2.4(v),
such as a dissolution of the Company, all outstanding Stock Awards shall
terminate immediately prior to such event.
XIV. AMENDMENT OF THE PLAN AND STOCK AWARDS
     14.1 Amendment of Plan. The Board at any time, and from time to time, may
amend the Plan. However, except as provided in Section 13 of the Plan relating
to adjustments upon changes in Common Stock, no amendment shall be effective
unless approved by the shareholders of the Company to the extent shareholder
approval is necessary to satisfy the requirements of Section 422 of the Code,
any New York Stock Exchange, Nasdaq or other securities exchange listing
requirements, or other applicable law or regulation.
     14.2 Shareholder Approval. The Board may, in its sole discretion, submit
any other amendment to the Plan for shareholder approval, including, but not
limited to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

23



--------------------------------------------------------------------------------



 



     14.3 Contemplated Amendments. It is expressly contemplated that the Board
may amend the Plan in any respect the Board deems necessary or advisable to
provide eligible Employees with the maximum benefits provided or to be provided
under the provisions of the Code and the regulations promulgated thereunder
relating to Incentive Stock Options and/or to bring the Plan and/or Incentive
Stock Options granted under it into compliance therewith.
     14.4 No Material Impairment of Rights. Rights under any Stock Award granted
before amendment of the Plan shall not be materially impaired by any amendment
of the Plan unless (i) the Company requests the consent of the Participant and
(ii) the Participant consents in writing.
     14.5 Amendment of Stock Awards. The Board at any time, and from time to
time, may amend the terms of any one or more Stock Awards subject to and
consistent with the terms of the Plan, including Sections 14.1 and 14.2;
provided, however, that the rights of the Participant under any Stock Award
shall not be materially impaired by any such amendment unless (i) the Company
requests the consent of the Participant and (ii) the Participant consents in
writing.
XV. TERMINATION OR SUSPENSION OF THE PLAN
     15.1 Plan Term. The Board may suspend or terminate the Plan at any time.
Unless sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date that the Plan is approved by the shareholders of
the Company, as the adoption of the Plan by the Board is conditioned upon such
shareholder approval. No Stock Awards may be granted under the Plan while the
Plan is suspended or after it is terminated.
     15.2 No Material Impairment of Rights. Suspension or termination of the
Plan shall not materially impair rights and obligations under any Stock Award
granted while the Plan is in effect except with the written consent of the
Participant.
XVI. EFFECTIVE DATE OF PLAN
     The Plan shall become effective immediately following its approval by the
shareholders of the Company, which approval shall be within twelve (12) months
before or after the date the Plan is adopted by the Board. If the Plan is
approved by the shareholders of the Company, the 1997 Plan, the 1996 Plan, and
the Directors 1996 Plan shall terminate on the effective date of the Plan. If
the Plan is not approved by the shareholders of the Company, the 1997 Plan, the
1996 Plan, and the Directors 1996 Plan shall continue unaffected. No Stock
Awards may be granted under the Plan prior to the time that the shareholders
have approved the Plan.
XVII. CHOICE OF LAW
     The law of the State of California shall govern all questions concerning
the construction, validity and interpretation of this Plan, without regard to
such state’s conflict of laws rules.

24